Order modified on the facts in accordance with the memorandum and as modified affirmed, without costs of this appeal to either party. Memorandum: While we agree in general with the disposition made of this proceeding by the Official Referee, we realize that the time may come when the father may be granted custody of the children. The decision under review gives the father the privilege of visitation and the right to have the two older, children with him for two weeks each year. We think the father should have all three children with him at his home for the month of July each year so that he and the children may have the opportunity to become acquainted. The order should be amended accordingly. All concur. (Appeal from an order dismissing a petition and awarding custody of children to the maternal grandmother.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.